United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-917
Issued: March 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 20, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated April 14 and June 2, 2006 denying her an
additional schedule award. She also appealed decisions dated September 25, 2006 and January 4
and February 5, 2007 denying her requests for reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the schedule award.
ISSUES
The issues are: (1) whether appellant has more than 15 percent impairment of both upper
extremities; and (2) whether the Office properly denied her request for merit review of her claim
under 5 U.S.C. § 8128.
FACTUAL HISTORY
On April 7, 2003 appellant, then a 44-year-old casual clerk and mail handler, filed an
occupational disease claim alleging that her carpal tunnel syndrome was employment related.1
1

Appellant resigned from the employing establishment effective October 25, 2001.

The Office accepted the claim for bilateral carpal tunnel syndrome and authorized carpal tunnel
surgery, which was performed on February 24, 2005.
On February 25, 2004 a physician2 concluded that appellant had five percent impairment
of the right upper extremity and five percent impairment of the left upper extremity using Table
16-11, page 484. Using Table 16-12, page 482, she concluded that appellant had 10 percent
impairment of the right upper extremity and 10 percent impairment of the left upper extremity.
On May 28, 2004 appellant requested a schedule award and submitted a May 18, 2004
report by Dr. Gabriel M. Pitman, a treating osteopath, who reported that she had normal muscle
tone, normal bilateral fine muscle movement in the hands, no pronator drift, 5/5 muscle strength
in all extremities and “[s]ensation is intact to touch, pinprick, temperature and vibratory
sensation in all four extremities.” A nerve conduction study revealed “[r]ight median sensory
never action potential had prolonged distal latency with normal amplitude.” Dr. Pitman opined
that appellant had electrophysiologic evidence to suggest mild right median neuropathy at the
wrist as can be seen in the clinical setting of carpal tunnel syndrome.
On August 2, 2004 the Office medical adviser determined that appellant had 15 percent
impairment of both the right and left upper extremities based upon the February 24, 2004
medical report. The Office medical adviser found that appellant had 10 percent impairment of
each upper extremity for a Grade 4 sensory deficit, based on Table 16-10 at page 482, and Table
16-15 at page 492 (a Grade 4 sensory deficit of 25 percent multiplied by maximum sensory
deficit of 39 percent for the median nerve). The Office medical adviser found that appellant had
5 percent impairment of each upper extremity for a Grade 3 motor deficit based on Table 16-11
at page 484 and Table 16-15 at page 492 (50 percent multiplied by 10 percent). He combined
the 5 percent impairment for motor deficit with the 10 percent impairment for sensory deficit for
15 percent total impairment in each upper extremity.
On August 30, 2004 the Office granted appellant a schedule award for 15 percent
impairment of the left upper extremity and 15 percent impairment of the right upper extremity.
The period of the award was 93.6 weeks and ran from January 25 to November 10, 2005.
On August 2, 2005 Dr. Glenn L. Smith, a treating osteopath, reported decreased strength
in the hand, decreased median nerve sensation and minor complaints of discomfort and pain. He
reported that appellant had “a decrease in the intrinsic strength of the hand is 4-4+.” Using Table
16-15, page 492 Dr. Smith determined that appellant had 20 percent impairment for sensory
deficit and 5 percent impairment for motor deficit or a total 25 percent impairment.
On November 21, 2005 the Office medical adviser reviewed the report of Dr. Smith and
opined that it failed to contain descriptive information, such as subjective complaints and
objective signs that supported the recommended increase. He found the report insufficient to
make any impairment determination for a schedule award and recommended referring appellant
for a second opinion evaluation.

2

The name on the form is illegible.

2

In a December 22, 2005 report, Dr. Smith noted that his August 2, 2005 report contained
an impairment rating for appellant’s right upper extremity only.
On March 16, 2006 Dr. Shawn Smith, a second opinion Board-certified physiatrist,
determined that appellant had 15 percent impairment of the left upper extremity and 15 percent
impairment of the right upper extremity. A physical examination revealed ulnar deviation of
30 degrees, dorsiflexion of 60 degrees, radial deviation of 25 degrees and palmar flexion of
70 degrees on the right and ulnar deviation of 30 degrees, dorsiflexion of 70 degrees, radial
deviation of 30 degrees and palmar flexion of 80 degrees on the left. Dr. Shawn Smith reported
that appellant had “a positive Finkelstein maneuver on the right hand” and “negative Tinel’s sign
at the wrist and elbow bilaterally.” He reported appellant’s grip strength was 10 kilograms on
the right and 20 kilograms on the left.
On April 10, 2006 the Office medical adviser reviewed the March 16, 2006 report of
Dr. Shawn Smith and found that appellant did not have greater impairment than previously
awarded. The Office medical adviser noted that the March 16, 2006 report described normal
sensory function and range of motion within normal limits.
By decision dated April 14, 2006, the Office denied appellant’s claim for an additional
schedule award. It found that the reports by Dr. Shawn Smith and the Office medical adviser did
not establish greater impairment of her upper extremities than previously awarded.
On April 17, 2006 appellant requested reconsideration and referral to a second opinion
physician of her choice.
By decision dated June 2, 2006, the Office denied modification of the April 14, 2006
decision.
On June 7 and 16, 2006 appellant requested reconsideration. She stated that she could
not understand how the Office could accept Dr. Glenn L. Smith’s initial 15 percent impairment
for each upper extremity yet not accept his August 2, 2005 opinion that her permanent
impairment had increased by 10 percent in each upper extremity. The Office subsequently
received reports dated June 22 and July 7, 2006 by Dr. Glenn L. Smith which provided physical
findings and work restrictions.
By decision dated July 21, 2006, the Office denied appellant’s request for further merit
review.
On July 21 and August 2, 2006 appellant again requested reconsideration and submitted
reports by Dr. Glenn L. Smith dated June 22, July 7 and 21, August 4 and September 1, 2006; an
August 21, 2006 report by Dr. Pitman; an August 21, 2006 electromyograph study and a July 24,
2006 report by physical therapists.
In a September 25, 2006 decision, the Office denied appellant’s reconsideration request
on the grounds that her request was insufficient to warrant merit review of the denial of her claim
for an additional schedule award.

3

On October 16, 2006 the Office received appellant’s September 11, 2006 request for
reconsideration and reports by Dr. Glenn L. Smith dated September 1 and October 11, 2006.
These reports provided physical findings and work restrictions.
On November 10 and 13, 2006 appellant requested reconsideration and submitted a
November 10, 2006 report by Dr. Glenn L. Smith in support of her request. Dr. Glenn L. Smith
provided physical findings and work restrictions.
By decision dated January 4, 2007, the Office denied appellant’s request for further merit
review.
On January 12 and 13, 2007 appellant requested reconsideration and resubmitted
evidence previously considered.
By decision dated February 5, 2007, the Office denied appellant’s request for a merit
review.3
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act4 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.5 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.6 The American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides) has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.7
ANALYSIS -- ISSUE 1
Appellant previously received schedule awards for 15 percent impairment to each upper
extremity. She subsequently filed a claim for an increased schedule award. The Office denied
an additional schedule award on the basis that the medical evidence did not support an increase
in impairment to both upper extremities. To establish entitlement to an additional award, the
medical evidence must show that impairment due to the accepted employment injuries has
increased.

3

The Board notes that, following the February 7, 2007 decision, the Office received additional evidence.
However, the Board may not consider new evidence on appeal. See 20 C.F.R. § 501.2(c); Donald R. Gervasi,
57 ECAB ___ (Docket No. 05-1622, issued December 21, 2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
4

5 U.S.C. §§ 8101-8193.

5

5 U.S.C. § 8107.

6

Ausbon N. Johnson, 50 ECAB 304 (1999).

7

A.M.A., Guides (5th ed. 2001); 20 C.F.R. § 10.404.

4

In support of her request, appellant submitted reports dated August 2 and December 22,
2005 by Dr. Glenn L. Smith, a treating osteopath. On December 22, 2005 he stated that his
August 2, 2005 report addressed an impairment rating for appellant’s right upper extremity only.
In his August 2, 2005 report, Dr. Glenn L. Smith reported decreased strength in the hand,
decreased median nerve sensation and minor complaints of discomfort and pain. Using Table
16-15, page 492, he determined that appellant had 20 percent impairment for sensory deficit and
5 percent impairment for motor deficit resulting in a total 25 percent impairment. However,
Dr. Glenn L. Smith did not base his provide an impairment rating on the A.M.A., Guides. He
failed to identify the grading schemes of the A.M.A., Guides used in making the impairment
rating. In addition, Dr. Glenn L. Smith noted in the December 22, 2005 report that the
impairment rating he gave in his prior report was for the right upper extremity only. There is no
other report in the record indicating 25 percent impairment of appellant’s left upper extremity.
Therefore, the Board finds that Dr. Glenn L. Smith’s reports are of diminished probative value
and insufficient to establish appellant’s entitlement to an additional schedule award for her upper
extremities.
The Office referred appellant to Dr. Shawn Smith for a second opinion medical
evaluation. He submitted a March 16, 2006 report, in which he provided an accurate factual
medical background. Dr. Shawn Smith reported that physical examination of the right upper
extremity revealed 30 degrees of ulnar deviation which is the equivalent of zero percent
impairment,8 60 degrees of dorsiflexion which is the equivalent of zero percent impairment,9
25 degrees of radial deviation which is the equivalent of zero percent impairment10 and
70 degrees of palmar flexion which is also the equivalent of zero percent impairment.11 Physical
examination of the left extremity revealed 30 degrees of ulnar deviation which is the equivalent
of zero percent impairment,12 70 degrees of dorsiflexion which is the equivalent of zero percent
impairment,13 30 degrees of radial deviation which is the equivalent of zero percent impairment14
and 80 degrees of palmar flexion which is the equivalent of zero percent impairment.15 Further,
the remainder of Dr. Shawn Smith’s examination and diagnostic testing did not demonstrate any
additional impairment of either upper extremity. He concluded, therefore, that the objective
evidence did not warrant an increase in the percentage of permanent partial impairment of the
right or left upper extremities.

8

A.M.A., Guides 469, Figure 16-31.

9

Id. at 467, Figure 16-28.

10

Id. at 469, Figure 16-31.

11

Supra note 9.

12

Supra note 10.

13

Supra note 9.

14

Supra note 10.

15

Supra note 9.

5

On May 4, 2005 the Office medical adviser reviewed the evidence of record and found
that there was no basis to warrant an increase in appellant’s impairment rating.
The Board finds that the weight of the medical opinion evidence is represented by the
reports of Dr. Shawn Smith, a second opinion physician and the Office medical adviser. They
concluded that there was no evidence warranting an additional schedule award. Both physicians
noted that there was insufficient objective evidence supporting an increased schedule award.
The Board finds that appellant submitted no rationalized medical evidence which
establishes entitlement to an additional schedule award for her upper extremities causally related
to her accepted bilateral carpal tunnel syndrome.
LEGAL PRECEDENT -- ISSUE 2
The Act16 provides that the Office may review an award for or against payment of
compensation at any time on its own motion or upon application.17 The employee shall exercise
this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the application for reconsideration.18
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.19
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.20 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.21

16

5 U.S.C. § 8101 et seq.

17

5 U.S.C. § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB ___ (Docket No. 06-121, issued June 6, 2006).

18

20 C.F.R. § 10.605.

19

Id. at § 10.606. See Susan A. Filkins, 57 ECAB ___ (Docket No. 06-868, issued June 16, 2006).

20

Id. at § 10.607(a). See Joseph R. Santos, 57 ECAB ___ (Docket No. 06-452, issued May 3, 2006).

21

Id. at §10.608(b). See Candace A. Karkoff, 56 ECAB 622 (2005).

6

ANALYSIS -- ISSUE 2
Appellant requested reconsideration on June 7 and 16, July 21, August 2, November 10
and 13, 2006 and January 12 and 13, 2007. She has not shown that the Office erroneously
applied or interpreted a specific point of law; she has not advanced a relevant legal argument not
previously considered by the Office; and she has not constituted relevant and pertinent evidence
not previously considered by the Office. The evidence appellant submitted is not pertinent to the
issue on appeal. She submitted additional reports by Dr. Glenn Smith, who provided physical
findings and work restrictions. However, these reports do not contain any impairment evaluation
or rating. This evidence is not relevant to the underlying issue in this case which is the extent of
appellant’s right and left upper extremity impairment. The Board has held that the submission of
evidence which does not address the particular issue involved in the case does not constitute a
basis for reopening the claim.22 Appellant’s reconsideration request failed to show that the
Office erroneously applied or interpreted a point of law nor did it advance a point of law or fact
not previously considered by the Office. The Office properly refused to reopen appellant’s claim
for a review on the merits.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish entitlement to
an additional schedule award for her upper extremities. The Board further finds that the Office
properly denied her request for a merit review.

22

Johnnie B. Causey, 57 ECAB ___ (Docket No. 06-49, issued February 7, 2006).

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 5 and January 4, 2007 and September 25, June 2 and
April 14, 2006 are affirmed.
Issued: March 3, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

